DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/04/2022 has been entered. Claims 1-7, 9-17, and 19-22 remain pending in the application.
Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04/04/2022, with respect to the rejection(s) of claim(s)1-7,9,13-17 and 19-20, are not persuasive. 
	On p. 11 of response the applicant argues that Stenneth does not teach “determining a dangerous road condition responsive to identifying threshold sufficient accelerations reported by multiple different vehicle reports correlated by both time and location”, However Stenneth is not relied upon for identifying threshold accelerations.  Stenneth does teach [0053] “messages may be grouped based on time range, geographic location or area…a collection of messages from a particular location may be grouped, ... This may indicate that the location is more dangerous at particular times of day)”.
	On p. 11-12 applicant argues that Lancaster does not teach “responsive to determining that the first detected acceleration of the first vehicle exceeds a first acceleration threshold amount, that the second detected acceleration of the second vehicle exceeds a second acceleration threshold amount” because it is the computing device within the vehicle that makes the determination. However, in combination with Stenneth, it is Stenneth that determines the dangerous road condition based on vehicle reports, Lancaster is merely used to show that instead of basing this on vehicle reports alone, it is known to use vehicle acceleration threshold data as well.
	On pp. 12-13, Applicant argues that Gauglitz is not analogous art as it is directed to a social media platform. However, examiner finds Gauglitz and Stenneth in a problem solving area of relating events based on crowdsourced data.
	On p. 13-14, Applicant argues that Gauglitz’s temporal window is distinct from the vehicle reports relative to one another. Applicant also provides a fairly convincing example of the differences on p. 14. However, as claimed, examiner finds there will always be a temporal window which can encompass the same period as “maximum relative time constraint”.
	On pp. 14-15 applicant argues that the examiner has not proven the combination could be made. Upon review Examiners finds each combination and motivation can be found in the claim rejections. As a simplified summary Stenneth, teaches the bulk of the limitations as a way to detect dangerous road events. Lancaster is used to show that instead of just using reports, that acceleration threshold data can additionally be used. While Gauglitz teaches a temporal geofencing to correlate events. Sreijl is merely used to show it is known to restrict relative time events to less than 30 seconds.

Allowable Subject Matter
Claims 10 – 12, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The specifics of the claimed limitations such as after receiving a third report, “responsive to determining that the road event maximum relative time constraint has passed without receiving another report within the maximum relative location constraint of the third location, discarding the third report”, and upon receiving the third and fourth report “responsive to determining that the third report and fourth report meet the road event maximum relative time constraint, that the first, second, third, and fourth locations meet the maximum relative location constraint, and that the first, second, third, and fourth reports meet a road condition maximum relative time constraint…” transmitting or storing a notification, distinguishes over the closest prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 7, 9, 13-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth et al. (US 20150344038 A1), hereinafter Stenneth, in view of Lancaster et al. (GB 2489655 A), hereinafter Lancaster, Gauglitz et al. (US 9544379 B2), hereinafter Gauglitz and Sreijl et al. (US 20160135077 A1) hereinafter Sreijl.

Regarding claim 1, Stenneth teaches a method for detecting and responding to dangerous road events and conditions, the method comprising:
	receiving, at a computing device, a first report ([0016] “The detection of these events, which may be considered dangerous driving events, may be communicated to other vehicle operators, or a central collection facility”) including a first location indication associated with a first location of a first vehicle ([0025] “the notification message may include a location where the dangerous event occurred as well as a description of the dangerous event” and a first vehicular acceleration indication associated with an acceleration of the first vehicle at the first location ([0045] “In an embodiment, other information may involve dynamic data of the vehicle. Any dynamic data relating to the motion of the vehicle may be other information. For example, dynamic data may involve indicating a longitudinal acceleration of the vehicle, a lateral acceleration of the vehicle, a yaw rate of the vehicle, a steering angle of the vehicle, and/or a vehicle speed”); 
	receiving, at the computing device, a second report including a second location indication associated with a second location of a second vehicle ([0028] “For example, if a same event type, or similar event, occurs multiple times in a same location, the location may be identified as a dangerous location. Other vehicles or mobile devices may be provided information indicating that the location is a dangerous location. For example, referencing FIG. 4, the server 125 may aggregate notification messages received from multiple vehicles 320”) and a second vehicular acceleration indication associated with an acceleration of the second vehicle at the second location ([0045] “In an embodiment, other information may involve dynamic data of the vehicle. Any dynamic data relating to the motion of the vehicle may be other information. For example, dynamic data may involve indicating a longitudinal acceleration of the vehicle, a lateral acceleration of the vehicle, a yaw rate of the vehicle, a steering angle of the vehicle, and/or a vehicle speed”); and 
	responsive to determining, by the computing device, ([0053] “ Groups of messages may be generated on any available data. For example, messages may be grouped based on time range, geographic location or area…a collection of messages from a particular location may be grouped, and it may be determined that many of the messages from the location were generated at a particular time of day. This may indicate that the location is more dangerous at particular times of day);
	one of (i) transmitting, by the computing device, a notification to a dispatch console indicative of a potential dangerous road event near the first and second locations ([0026] “the notification message may be transmitted. The notification message may be transmitted to any recipient. In an embodiment, the notification message may be transmitted to a server as described below with respect to FIGS. 4 and 6. In an embodiment, the notification message may be transmitted to other vehicles and/or mobile devices. The notification message may be transmitted to other vehicles and/or mobile devices directly, or the notification message may be transmitted to a server and then transmitted to the other vehicles and/or mobile devices. In an embodiment, the notification message may be transmitted to vehicles which may be affected by the dangerous driving event which the notification message is based on”), (ii) transmitting, by the computing device, a dispatch request to a response vehicle instructing the response vehicle to respond to the potential dangerous road event including the first and second detected accelerations and the first and second locations.

	Stenneth does not teach responsive to determining, by the computing device, that the first detected acceleration of the first vehicle exceeds a first acceleration threshold amount, that the second detected acceleration of the second vehicle exceeds a second acceleration threshold amount, that the first report and second report meet a road event maximum relative time constraint relative to one another that is equal to or less than 30 seconds, and that the first location in the first report and the second location in the second report meet a maximum relative location constraint relative to one another.


	Lancaster teaches responsive to determining that the first detected acceleration of the first vehicle exceeds a first acceleration threshold amount (p. 8, ll. 22-24 “At least some of the first data or second derived data is used to identify incidents where the data exceeds predetermined levels. Typically this is either where the acceleration or celeration data exceeds a predetermined threshold level”), that the second detected acceleration of the second vehicle exceeds a second acceleration threshold amount (p. 8, ll. 22-24 “At least some of the first data or second derived data is used to identify incidents where the data exceeds predetermined levels. Typically this is either where the acceleration or celeration data exceeds a predetermined threshold level”. First and second data refer to data from the same vehicle, however data this data is gathered from multiple vehicles p. 10, ll. 30-31 “data have been gathered from a plurality or multiplicity of vehicles”).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to compare the times and locations of the acceleration data of multiple cars as taught by Lancaster in determining the events in the method of Stenneth. One of ordinary skill in the art would have been motivated as “the advantage is provided that if a road has an increased risk of an accident happening only at certain times of the day, the driver 25 can be informed that they are approaching a dangerous area only if they are approaching during the time of day when it is likely to be dangerous” (Lancaster p.2 ll. 23-26).

	Stenneth does not teach that the first report and second report meet a road event maximum relative time constraint relative to one another, and that the first location in the first report and the second location in the second report meet a maximum relative location constraint relative to one another.

	Gauglitz teaches that the first report and second report meet a road event maximum relative time constraint relative to one another (Claim 1 – “comparing the associated time and location at which the instance of captured media was captured with the temporal window and geofence associated with the event “)[[that is equal to or less than 30 seconds]], and that the first location in the first report and the second location in the second report meet a maximum relative location constraint relative to one another (Claim 1 – “comparing the associated time and location at which the instance of captured media was captured with the temporal window and geofence associated with the event”)
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to bound the location and temporal constraints as taught by Gauglitz in determining the relation of the reports of Stenneth. One of ordinary skill in the art would have been motivated relate multiple event data of an unknown event (Gauglitz p. 18, ll. 15-18).

	Stenneth does not teach wherein the road event maximum relative time constraint is equal to or less than 30 seconds.
	Streijl teaches wherein the event maximum relative time constraint is equal to or less than 30 seconds ([0057] “The level of congestion can be measured, for instance, by observing a quantum of congestion events that exceed a first defined or predetermined threshold or first set point (e.g., a mean utilization threshold as illustrated in FIG. 5) and that surpass a second defined or definable threshold or second set point related, for example, to a period or duration of time, such as one millisecond, one second, one minute”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an event maximum relative time constraint is equal to or less than 30 seconds as taught by Streijl in detecting road events in the method of Stenneth. One of ordinary skill in the art would have been motivated in order avoid these events (Streijl [0057]).

Regarding claim 2, Stenneth in view of Lancaster, Gauglitz and Streijl teaches the method of claim 1.
	Stenneth further teaches wherein the first report includes a first unique identifier identifying one of the first vehicle and a wireless device associated with the first vehicle ([0029] “In an embodiment, a vehicle identification may also be included in the notification message”), wherein the first location indication is a geographic location of the first vehicle at a time the acceleration of the first vehicle exceeded the first acceleration [[threshold amount]] ([0066] “Specifically, the message may include a specific location of an event, a category or identification of the event, and a time the event occurred, as well as other information which may be useful”), and a detected value of the acceleration of the first vehicle exceeding the first acceleration [[threshold amount]] ([0019] “The other data may involve lateral acceleration, gas pedal pressure, steering angle, yaw rate, external temperature, proximity of vehicle to lane markings, braking frequency, vehicle density, or any other data that may provide information relating to the existence of a dangerous driving event”).

Regarding claim 3, Stenneth in view of Lancaster, Gauglitz and Streijl teaches the method of claim 2.
	Stenneth further teaches wherein the second report ([0028] “For example, if a same event type, or similar event, occurs multiple times in a same location, the location may be identified as a dangerous location. Other vehicles or mobile devices may be provided information indicating that the location is a dangerous location. For example, referencing FIG. 4, the server 125 may aggregate notification messages received from multiple vehicles 320”) includes a second unique identifier identifying one of the second vehicle and a wireless device associated with the second vehicle ([0029] “In an embodiment, a vehicle identification may also be included in the notification message”),, wherein the second location indication is a geographic location of the second vehicle at a time the acceleration of the second vehicle exceeded the second acceleration [[threshold amount]]  ([0066] “Specifically, the message may include a specific location of an event, a category or identification of the event, and a time the event occurred, as well as other information which may be useful”), and a detected value of the acceleration of the second vehicle exceeding the second acceleration [[threshold amount]] ([0019] “The other data may involve lateral acceleration, gas pedal pressure, steering angle, yaw rate, external temperature, proximity of vehicle to lane markings, braking frequency, vehicle density, or any other data that may provide information relating to the existence of a dangerous driving event”).

Regarding claim 5, Stenneth in view of Lancaster, Gauglitz and Streijl teaches the method of claim 1.
	 Stenneth further teaches wherein, responsive to determining that the first report and second report meet a road event maximum relative time constraint, and that the first location and the second location meet a maximum relative location constraint ([0053] “ Groups of messages may be generated on any available data. For example, messages may be grouped based on time range, geographic location or area…a collection of messages from a particular location may be grouped, and it may be determined that many of the messages from the location were generated at a particular time of day. This may indicate that the location is more dangerous at particular times of day);
	
	Stenneth does not teach transmitting, by the computing device, the notification to the dispatch console indicative of the potential dangerous road event near the first and second locations for dispatch of proper vehicles or responders to remedy the dangerous road event or condition.

	Lancaster teaches transmitting, by the computing device, the notification to the dispatch console indicative of the potential dangerous road event near the first and second locations for dispatch of proper vehicles or responders to remedy the dangerous road event or condition (Fig. 3; 78 “Feedback potential blackspot to road planners”. p. 10, ll. 32 – p11, ll. 3 “The incident data for a plurality of vehicles is analysed to identify areas with high occurrences of incidents in approximately the same location along a road. If a sufficient number of incidents occur, this suggests that drivers are taking evasive manoeuvres, such 35 as hard braking, to avoid having accidents. This location data, suggesting potential accident black spots, is can then used to improve driver safety. For example, at step 78 this data can be used by road planners to identify stretches of road where modifications to the road could improve driver safety”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to dispatch the information to planners responsible for fixing road hazards in method of Stenneth. One of ordinary skill in the art would have been motivated as “to identify stretches of road where modifications to the road could improve driver safety” (Lancaster p.3 ll. 1-3).

Regarding claim 7, Stenneth in view of Lancaster, Gauglitz and Streijl teaches the method of claim 1.
	Stenneth further teaches wherein, responsive to determining that the first report and second report meet a road event maximum relative time constraint, and that the first location and the second location meet a maximum relative location constraint ([0053] “ Groups of messages may be generated on any available data. For example, messages may be grouped based on time range, geographic location or area…a collection of messages from a particular location may be grouped, and it may be determined that many of the messages from the location were generated at a particular time of day. This may indicate that the location is more dangerous at particular times of day):
	storing, by the computing device, the indication of the potential dangerous road event near the first and second locations ([0048] “a vehicle may receive a notification message and analyze the header of the notification message for location data. If the location data indicates that the location of the dangerous event is not within a concerned proximity to the receiving vehicle, the message may be disregarded. Alternatively, the message may be stored by the receiving vehicle until an intended path of the receiving vehicle indicates that the receiving vehicle will be in the proximity of the dangerous driving event location”) along with timestamps associated with times in which the first and second respective reports were received by one of the computing device and another electronic device in a same infrastructure network as the computing device ([0050 “The code may be formatted such that particular positions of the code represent different data. For example, the first six characters may indicate a time or timestamp of an event, “).

Regarding claim 9, Stenneth in view of Lancaster, Gauglitz and Streijl teaches the method of claim 1.
	Stenneth further teaches wherein the maximum relative location constraint is equal to or less than 100 meters ([0028] “if a same event type, or similar event, occurs multiple times in a same location, the location may be identified as a dangerous location” [0026] “the dangerous driving message may be transmitted to vehicles and/or mobile devices within a certain distance or range of the location of the occurrence of the dangerous event”. It is understood that the same location is considered within 100 meters).

Claims 13, 14, 15, and 16 are the computing device comprising: one or more transceivers (Stenneth [0027] “the notification message may be transmitted using the communication interface 205 of the mobile device 122”); a data store (Stenneth [0005] memory); and one or more electronic processors (Stenneth [0005] processor), for computing the method of claims 1, 2, 3, 5, and 7 respectively. The limitations are substantially the same, therefore the claims are rejected for the same reasons.

Claim 20 a non-transitory computer readable memory (Stenneth [0006] Non-transitory computer readable medium) that when executed performs claim 1. The limitations are substantially the same, therefore the claim is rejected for the same reasons.

Regarding claim 19, Stenneth in view of Lancaster teaches the computing device of claim 13.
	Stenneth teaches wherein the maximum relative location constraint is equal to or less than 100 meters ([0028] “if a same event type, or similar event, occurs multiple times in a same location, the location may be identified as a dangerous location” [0026] “the dangerous driving message may be transmitted to vehicles and/or mobile devices within a certain distance or range of the location of the occurrence of the dangerous event”. It is understood that the same location is considered within 100 meters).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth in view of Lancaster, Gauglitz, Streijl and Snyder et al. (US 9767625 B1) hereinafter Snyder.

Regarding claim 4, Stenneth in view of Lancaster, Gauglitz and Streijl teaches the method of claim 1.
	 wherein the first acceleration threshold amount and the second acceleration threshold amount are the same (Stenneth [0045] shows using acceleration amounts to determine road events and [0028] shows multiple vehicles would use the same reporting criteria)
	Stenneth does not teach is in the range of 1.5-8 m/s2.
	
	Snyder teaches is in the range of 1.5-8 m/s2 (Col. 14 l. 32 ‘“deceleration”:0.33’ and Col. 14, ll. 62-63 “deceleration Threshold the difference in speed should be below. Units may be G = 9.81 m/s.sup.2”.   It is understood that .33Gs is in the range of 1.5-8 m/s2).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the acceleration threshold to detect an event as taught by Snyder in detecting acceleration events in the method of Stenneth. One of ordinary skill in the art would have been motivated in order to “confirm the accident based on the change in speed of the vehicle 210 being greater than a threshold (e.g., indicating a hard stop or deceleration) and the GPS coordinates of the vehicle after the hard stop or deceleration falling within a certain radius of the location of the hard stop or deceleration for a particular length of time (e.g., thirty seconds)” (Snyder Col. 14, ll. 17-25).

Claim 6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth in view of Lancaster, Gauglitz and Streijl and Krasner et al. (US 20070167147 A1) hereinafter Krasner.

Regarding claim 6, Stenneth in view of Lancaster, Gauglitz and Streijl teaches the method of claim 1.
	 Stenneth teaches wherein, responsive to determining that the first report and second report meet a road event maximum relative time constraint, and that the first location and the second location meet a maximum relative location constraint ([0053] “ Groups of messages may be generated on any available data. For example, messages may be grouped based on time range, geographic location or area…a collection of messages from a particular location may be grouped, and it may be determined that many of the messages from the location were generated at a particular time of day. This may indicate that the location is more dangerous at particular times of day):
	Stenneth does not teach transmitting, by the computing device, the dispatch request to the response vehicle instructing the response vehicle to respond to the potential dangerous road event near the first and second locations, wherein the response vehicle is a selected response vehicle out of a plurality of response vehicles determined to be nearest the first and second locations.

	Krasner teaches transmitting, by the computing device, the dispatch request to the response vehicle instructing the response vehicle to respond to the potential dangerous road event near the first and second locations, wherein the response vehicle is a selected response vehicle out of a plurality of response vehicles determined to be nearest the first and second locations ([0083 “the position of the vehicle at the time of the event, the position of the mobile device at the time of the event, and the current position of the mobile device are provided. This information may be useful in determining the nearest emergency personnel to dispatch; it may also be helpful to the dispatched personnel for locating the accident”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to dispatch a request to the nearest response vehicle as taught by Krasner in detecting road events in the method of Stenneth. One of ordinary skill in the art would have been motivated in order provide a quick response to a hazardous situation.

Claim 17 is the computing device for computing the methods of claim 6. The limitations are substantially the same therefore claim 17 is rejected for the same reasons as claim 6.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        7/5/2022




/SHON G FOLEY/Examiner, Art Unit 3668